DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 21 January 2021 to the previous Office action dated 24 September 2020 is acknowledged. Pursuant to amendments therein, claims 1-7, 21, 24-27, and 38-43 are pending in the application.
	The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-7, 21, 24-27, and 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al. (US 2016/0317577 A1; published 03 November 2016; of record) in view of Moroney (US 2019/0231911 A1; published 01 August 2019; filed 29 September 2017; priority to 30 September 2016; of record) and Hwang et al. (US 2011/0305781 A1; published 15 December 2011; of record).
	Hoover et al. discloses methods and compositions for treating skin conditions such as cellulite wherein the topical formulation comprises an electrolyzed saline solution, reactive oxygen species, rheology modifier (i.e., a rheology agent), and buffering agent, and the formulation is applied to a skin area affected by the skin conditions (abstract), wherein the reactive oxygen species includes hypochlorites (paragraph [0003]; Examples 1, 7-8 and 10-11; claim 11), wherein the buffering agent is employed to yield and maintain the desired pH (i.e., a pH modifier) (paragraph [0069]), wherein the formulation can be in the form of a cream, gel, ointment, or spray, and may contain additional additives such as emollients (paragraphs [0031], [0072]).  Application to affected skin increases skin elasticity (claim 5).  Application to affected skin decreases adipose lobule length and width of the skin area (i.e., reduces subcutaneous fat nodularity) (claim 6).  The composition can have salt concentration of about 0.01% w/v or about 0.05% w/v (paragraph [0062]), OCl- hypochlorite concentration of 1-100 ppm (paragraph [0044]), rheology modifier of sodium magnesium silicate (paragraph [0065]), rheology modifier of about 0.1-10 wt% (paragraph [0067]), buffering agent of monobasic sodium phosphate (paragraph [0069]), buffering agent concentration of about 0.01-5 wt% (paragraph [0070]).  The salt can be any suitable salt such as sodium 
	Although Hoover et al. does not disclose a specific embodiment containing about 60-100 ppm or about 60-80 ppm hypochlorite as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Hoover et al. as discussed above and to make the formulation of Hoover et al. as discussed above with 1-100 ppm OCl- hypochlorite concentration therein, and to use such formulation in the method of treating cellulite by applying to a skin area affected by cellulite as discussed above, with a reasonable expectation of success.  Such concentration range of hypochlorite overlaps the claimed ranges of about 60-100 or 60-80 ppm, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).  Such concentration range of hypochlorite also overlaps the range of about 65-75 ppm as in claim 21 and the range of about 72 ppm as in claim 39.
Although Hoover et al. does not disclose a specific embodiment containing about 0.01-15% w/v salt as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow 
	Hoover et al. does not disclose the salt as Himalayan sea salt or dimethicone emollient as claimed.
	Moroney discloses a composition comprising electrolyzed water containing one or more solubilized salts and having an oxidation reduction potential (ORP) value ranging from about +100 mv to about +1600 mv (i.e., having reactive oxygen species) (claim 1) wherein the composition is stable (paragraph [0042]) wherein the salt can be sodium chloride or himalayan salt (i.e., Himalayan sea salt; unrefined salt) (claim 2) wherein the composition is applied to a wound or tissue or navel (i.e., skin, a topical composition) (claims 38, 40).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoover et al. and Moroney by using the himalayan salt (i.e., Himalayan sea salt; unrefined salt) of Moroney as the salt in the method and process of Hoover et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Hoover et al. teaches to add any salt and/or mixture of salts suitable for preparing a saline solution such as sodium chloride or unrefined salt, and Moroney teaches that Himalayan sea salt (i.e., an unrefined salt) is a known salt used in topical compositions made using electrolyzed salt water, and the selection of a known prima facie obviousness determination per MPEP 2144.07.
	Hwang et al. discloses compositions and methods for treating cellulite (abstract) wherein emollient therein provides functional benefits of enhancing skin smoothness and aiding in improving skin appearance wherein an example of an emollient is dimethicone and wherein emollient is preferably present in a concentration of about 0.1-50 wt% of the composition (paragraph [0124]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoover et al., Moroney, and Hwang et al. by using the dimethicone (i.e., a silicone polymer) of Hwang et al. as an emollient in the composition and method of Hoover et al. in view of Moroney as discussed above, in a concentration of about 0.1-50 wt% of the composition as suggested by Hwang et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to provide functional benefits of enhancing skin smoothness and aiding in improving skin appearance as suggested by Hwang et al. by using an emollient that is suitable for cellulite treatment compositions and methods as suggested by Hwang et al., given that Hoover et al. suggests adding emollient to the composition.
	Moreover, it would also have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Hoover et al. as discussed above and to make the composition of 
	Regarding the claimed concentration ranges of sodium magnesium silicate, dimethicone, and sodium phosphate monobasic, such concentration ranges are recited in % w/v whereas the prior art concentration ranges are recited in wt%, but the composition of Hoover et al. is a saline solution composition and thus the wt% values of Hoover et al. would be roughly equivalent to % w/v values given the water density of about 1g/mL, and thus all such prior art concentration ranges would overlap the claimed concentration ranges, and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
	Regarding the property/effect of increasing lipolysis in adipocytes as in claim 5, although Hoover et al. does not explicitly disclose increasing lipolysis in adipocytes, given that the method of Hoover et al. is substantially identical to the claimed method, and given that Hoover et al. teaches decrease of skin adipose lobule length and width (i.e., adipocyte shrinkage and/or death), the claimed increase in lipolysis in adipocytes as claimed is presumed to be inherent in the method of Hoover et al. (see MPEP 2112), and additionally such is a latent property that would flow naturally from following the suggestion of the prior art to combine the teachings of Hoover et al. and Moroney as discussed herein.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  See also MPEP 2145(II).
	Regarding claim 24, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Hoover et al. as discussed above and to make the composition of Hoover et al. in view of Moroney as discussed above with buffering agent of monobasic sodium phosphate therein in a concentration of about 0.01-5 wt%, with a reasonable expectation of success.  Such concentration range is claimed in % w/v whereas the prior art concentration range is recited in wt%, but the composition of Hoover et al. is a saline solution composition and thus the wt% values of Hoover et al. would be roughly equivalent to % w/v values given the water density of about 1g/mL, and thus such prior art concentration range would overlap the claimed concentration range, and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
	Regarding claims 25-26, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Hoover et al. as discussed above and to make the formulation of Hoover et al. in view of Moroney as discussed above with sodium magnesium silicate at a concentration of about 0.1-10 wt% as rheology modifier, and to use such formulation in the method of treating cellulite by applying to a skin area affected by cellulite as discussed above, with a reasonable expectation of success.  Although such claimed concentration range is recited in % w/v whereas the prior art concentration range is recited in wt%, but the composition of Hoover et al. is a saline solution composition and prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).  Such prior art range also overlaps the range of about 3.25% w/v as in claim 40.
	Regarding claim 27, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow such suggestions of Hoover et al. as discussed above and to administer daily to affected skin having cellulite the composition of Hoover et al. in view of Moroney as discussed above, with a reasonable expectation of success.
	Regarding claim 41, although Hoover et al. does not disclose an emollient concentration range, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the emolliency of the composition of Hoover et al. in view of Moroney as discussed above by varying the concentration of emollient therein through routine experimentation per MPEP 2144.05(II) to obtain a desired emolliency for the composition such as a higher concentration of emollient for greater emolliency or a lower concentration of emollient for less emolliency, with a reasonable expectation of success, given that Hoover et al. suggests adding emollient, and emollients provide emolliency to compositions,  (i.e., emollients are known result-effective variables with respect to emolliency).  It is noted that a prima facie case of obviousness may be established even though a prior art reference does not disclose any particular value or range for a variable, but teaches that the claimed variable is known to affect results or properties.  See In re Boesch, 617 
	Regarding claim 42, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Hoover et al. as discussed above and to make the formulation of Hoover et al. in view of Moroney as discussed above with about 0.01-5 wt% buffering agent (i.e., pH modifier), with a reasonable expectation of success.  Although such claimed concentration range is recited in % w/v whereas the prior art concentration range is recited in wt%, the composition of Hoover et al. is a saline solution composition and thus the wt% values of Hoover et al. would be roughly equivalent to % w/v values given the water density of about 1g/mL, and thus such prior art concentration range would overlap the claimed concentration range, and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
Regarding claim 43, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Hoover et al. as discussed above and to make the formulation of Hoover et al. in view of Moroney as discussed above in the form of a cream, gel, ointment, or spray, with a reasonable expectation of success.
	
Claims 1-7, 21, 24-27, and 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al. in view of Moroney and Hwang et al. as applied to claims 1, 3-7, 21, 24-27, and 38-43 above, and further in view of Shellman (US 2004/0181210 A1; published 16 September 2004; of record).
	Hoover et al., Moroney, and Hwang et al. are relied upon as discussed above.
	Hoover et al., Moroney, and Hwang et al. do not disclose massaging as in claim 2.
	Shellman discloses applying an anti-cellulite agent to an area of a body for treatment of cellulite and massaging the agent into the area of the body for treatment of the cellulite until absorbed (claims 5-7).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoover et al., Moroney et al., Hwang et al., and Shellman by massaging the formulation of Hoover et al. in view of Moroney and Hwang et al. into the area of the body for treatment of cellulite until absorbed as suggested by Shellman, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to ensure that the formulation is adequately absorbed in order to effectively treat the cellulite as suggested by Shellman.

Response to Arguments
Applicant's arguments filed 21 January 2021 have been fully considered but they are not persuasive.
Applicant argues that Hoover et al. fails to teach or suggest dimethicone, about 60-100 ppm hypochlorite, about 0.01-15% w/v salt, Himalayan sea salt, reducing appearance of cellulite in a subject in need thereof, or identifying a region of the body having cellulite (remarks page 5).  In response, Hwang et al. teaches dimethicone as an emollient in compositions and methods for treating cellulite, Hoover et al. teaches 1-100 ppm hypochlorite which overlaps the claimed range, Hoover et al. teaches about 0.01% w/v or about 0.05% w/v salt which lies within the claimed range, Moroney teaches Himalayan sea salt, Hoover et al. teaches application to affected cellulite skin which 
Applicant argues that Moroney does not teach or suggest a rheology agent or electrolyzed saline solution (remarks page 5).  In response, Hoover et al. teaches such limitations.  Again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
Applicant argues that Hwang et al. does not teach or suggest hypochlorite, reducing appearance of cellulite in a subject in need thereof, identifying a region of the body having cellulite, an electrolyzed saline solution, or a rheology agent (remarks pages 5-6).  In response, such limitations are taught or suggested by other cited prior art as discussed above.  Again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
Applicant argues that Hwang et al. provides no motivation to select an emollient, let alone dimethicone, from among hundreds of ingredients (remarks page 6).  In response, Hoover et al. provides motivation to add an emollient, and any emollient listed in Hwang et al. would have been obvious to use as such emollient as discussed in the rejection, given that Hwang et al. is directed to compositions for treating cellulite.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617